DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 15, the applicant claims a plurality of wavenumbers in the first direction of the vibration region and that the wavenumber is a natural number.  It is unclear what the wavenumber is.  Is it the number of waves in the crystal piece?  Clarification is required.  For examination 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14 and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (PG Pub 20110095657).
Considering claim 1, Yamashita (Figures 1-3) teaches a crystal vibration element comprising: an AT-cut crystal piece (12 + paragraph 0039) having a direction and a second direction in a plan view thereof, and wherein a vibration distribution of a thickness shear vibration (paragraph 0039), which has a main vibration in the first direction, has two amplitude nodes that extend so as to cross two sides of the crystal piece that face each other in the second direction and that face each other with a distance there between in the first direction and an amplitude antinode of a vibration region is at a position interposed between the two amplitude nodes (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 
Considering claim 2, Yamashita (Figures 1-3) teaches wherein a strong vibration region of the vibration region has first distributions having opposite phases from each other and that are located respectively at a first side on the front surface of the crystal piece that extends in the first direction and at a second side on the rear surface of the crystal piece that extends in the first direction (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 3, Yamashita (Figures 1-3) teaches wherein the first distributions each have a semi-elliptical distribution (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 4, Yamashita (Figures 1-3) teaches wherein the strong vibration region of the vibration region further has a second distribution is arranged next to the first distributions in the second direction and is located at the front surface and the rear surface (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 5, Yamashita teaches wherein the second distribution is an elliptical distribution that is elongated in the first direction (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 6, Yamashita teaches wherein in the vibration region, a strong vibration regions of a displacement component in a third direction perpendicular to the In re Best, 195 USPQ 430, 433)).
Considering claim 7, Yamashita teaches wherein the vibration region has a distribution that extends to opposed ends of the excitation electrodes in the second direction of the crystal piece (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 8, Yamashita teaches wherein the vibration region has a distribution that extends past opposed ends of the excitation electrodes in the second direction of the crystal piece (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 9, Yamashita (Figure 2) teaches wherein each of the first (22 + paragraph 0042) and second excitation electrodes (22 + paragraph 0042) are spaced apart from opposed ends of the crystal piece in the second direction.
Considering claim 14, Yamashita teaches wherein the vibration region has at least one strong vibration region (It has been held that where the structure recited in a In re Best, 195 USPQ 430, 433)).
Considering claim 20, Yamashita teaches (Figure 1B) wherein the crystal piece (12 + paragraph 0039) has a rectangular shape having sides that are perpendicular to the first direction and the second direction when the crystal piece is viewed in a plan view thereof (see Figure 1B).
Considering claim 21, Yamashita (Figure 1B) teaches the first direction is an X axis direction of the crystal orientation of the crystal piece (see Figure 1B X-axis is along a length direction which is the first direction).
Considering claim 22, Yamashita (Figure 1A) teaches wherein a frame body (32 + paragraph 0066) that surrounds an outer periphery of the crystal piece (12 + paragraph 0039) and a connection member (18 + paragraph 0040) that connects the crystal piece and the frame body to each other.
Considering claim 23, Yamashita (Figure 1A) teaches wherein a substrate (external bottom surface + paragraph 0064) and a conductive holding (42 + paragraph 0065) member that supports the crystal vibration element on the substrate so that the crystal vibration element is able to vibrate.
Considering claim 24, Yamashita (Figure 1A) teaches a lid (34 + paragraph 0066) bonded to the substrate via a bonding material (36 + paragraph 0066) such that the crystal vibration element (12 + paragraph 0065) is provided in an internal space between the substrate and the lid (see Figure 1A + paragraphs 0065 + 0072).
Considering claim 25, Yamashita (Figure 1A) teaches first (34 + paragraph 0066) and second substrates (external bottom surface + paragraph 0064) bonded to the frame .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (PG Pub 20110095657).

    PNG
    media_image1.png
    470
    702
    media_image1.png
    Greyscale

Annotated Figure 1A
Considering claim 15, Yamashita (Annotated Figure 1A) teaches wherein the crystal piece includes a first part that has the vibration region and second parts that are adjacent to opposed ends of the first part in the first direction (see Figure 1A), the first and second excitation electrodes (22 + paragraph 0042) are provided in the first direction so that the crystal piece has a plurality of wavenumbers in the first direction of the vibration region, and wherein Te = T + Tex * yex/yxt and L1/Te = 1.603*n-0.292, where Te is an effective thickness, Tex is a thickness of the first and second excitation 
Considering claim 16, Yamashita teaches wherein the second parts are thinner the first part (see Annotated Figure 1A).
Considering claim 17, Yamashita teaches wherein the crystal piece further includes third parts that are adjacent to opposed ends of the second parts in the first direction, and the third parts are thicker than the second parts (see Annotated Figure 1A).
Considering claim 18, Yamashita teaches wherein the third parts of the crystal piece are the same thickness as the first part (see Annotated Figure 1A).
Considering claim 19, Yamashita (Figure 1) teaches wherein the first and second excitation electrodes (22 + paragraph 0042) are cover the entire length of the vibration region in the first direction.
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Considering claim 10, the prior art does not teach wherein the first and second excitation electrodes are positioned such that a gap < 0.5, where T is a thickness of the crystal piece between the excitation electrodes.  Furthermore, claims 11-13, which depend upon claim 10, would also be allowed if claim 10 were an independent and allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/BRYAN P GORDON/Primary Examiner, Art Unit 2837